Ducker, Judge:
The claimant, Patrick C. Williams, Jr., M. D., states that at the request of the Division of Vocational Rehabilitation of the Department of Education of the State of West Virginia, he gave a medical consultation at Charleston Memorial Hospital on October 10, 1965 and made hospital visits at Charleston General Hospital on November 8, 9, 10 and 11, 1965 to one Norma Board, a client of the Rehabilitation Center, for which services he claims the sum of $24.00.
The Director of the Vocational Rehabilitation Division and the Attorney General have answered the petition stating that the claim was correct, that it was not paid by reason of error and the amount is just and due the claimant.
Wherefore, this Court is of the opinion that the claim is just and should be paid, and, accordingly, we award the claimant the sum of $24.00.
Claim awarded.